Opinion by
Mr. Justice Benjamin B. Jones,
Glenn A. Turkelson, a member of the Lower Merion Township police department, on March 7, 1958 was suspended from duty on a charge of having failed to account for money received by him in his official capacity. After hearing, the Civil Service Commission of Lower Merion Township found Turkelson guilty of a violation of the Police Code of Discipline and directed that he be removed from the police force as of March 7, 1958. Turkelson then appealed to the Court of Common Pleas of Montgomery County and Judge Groshens of that court reversed the Commission’s order and reinstated Turkelson as a police officer as of June 1, 1958 “with pay from that date.” The Township appealed to this Court and we affirmed Turkelson’s reinstatement as of June 1, 1958 (Lower Merion Township v. Turkelson, 396 Pa. 374, 152 A. 2d 724).
Subsequent to the decision of this Court, Turkelson on July 9, 1959 reported for duty and then submitted his resignation as a police officer without prejudice. Turkelson then demanded that the Township pay him his salary of $5,534.03 from June 1, 1958 (the date of his reinstatement) to July 9, 1959 (the date of his resignation). The Township refused payment upon the ground that, during the period Turkelson was off the police force he had been employed by the Post Office Department at which employment he earned $5,690.60, and that such sum constituted a set-off against Turkelson’s claim for salary.
On September 25, 1959, Turkelson filed a petition in the Court of Common Pleas of Montgomery County seeking to hold the Township Commissioners in con*74tempt for failure to obey the order of the court reinstating Turkelson “with pay from June 1, 1958 . . On October 21, 1959, this petition was amended to a rule to show cause why Turkelson’s salary should not be paid and, after answer thereto and argument thereon, the court dismissed Turkelson’s petition and rule and from the court’s action this appeal has been taken.
The only question before us is whether Turkelson was entitled to be paid his salary as a police officer during the period of his improper dismissal without the deduction of any moneys earned in other employment by him during the same period of time. In support of its position, the Township relies upon Vega v. Burgettstown Borough, 394 Pa. 406, 147 A. 2d 620, wherein we held that, in an action by a Chief of Police against a municipality to recover salary for the period during whieh he was improperly dismissed, the municipality had the right to set off against such salary any amount earned by him in a private capacity during that period.
Turkelson’s argument is two-fold: (1) that Vega does not control the instant factual situation and (2) if Vega does so control, Vega was erroneously decided and should be reconsidered and overruled.
In Vega, the statute1 provided that in the event a policeman who had been suspended or removed should be reinstated, he “shall be reinstated with full pay for the period during which he was suspended.” The First Class Township Law,2 under the authority of which Turkelson was originally suspended and later reinstated, contains exactly the same language. Turkelson would differentiate Vega from the present situa*75tion upon the ground that in Vega the statute which provided for an appeal differs in wording from the statute which provides an appeal in the instant situation. Section 5 of the General Municipal Law, supra, (53 PS §815), under which Vega was suspended, provides : “The suspended . . . employe shall have the right to appeal to the court of common pleas of the county in which he was employed.” Section 645 (53 PS §55645), of The First 'Class Township Law, under which Turkelson was suspended, provides: “. . . the person suspended . . . shall have immediate right of appeal to the court of common pleas of the county and the case shall there be determined as the court deems proper (Emphasis supplied). From the phrase “as the court deems proper” Turkelson argues that the court is vested with plenary authority to direct reinstatement with full pay regardless of any amount which might be earned by the police officer in other employment during the period the police officer was not on his official duties, and, that our Court by affirmance of the lower court’s order in Lower Merion Township v. Turkelson, supra, did reinstate Turkelson with full pay and precluded the Township from setting off that amount of salary which Turkelson earned in the Post Office Department. The exact wording of the lower court’s order which we affirmed “reinstated [Turkelson] ... as of June 1, 1958 with pay from that date.”
Turkelson’s argument in this respect is without merit. In Lower Merion Township v. Turkelson, supra, the issue was not raised nor did this Court, either expressly or by implication, indicate that Turkelson was to be reinstated without any deduction for moneys he had earned during the period he was off the police force and in private employment. Turkelson’s argument is a complete misconception and misconstruction of the order of the court in Lower Merion Township v. Turkelson, supra.
*76Vega directly controls the present situation. The legislature by permitting reinstatement of a police officer with full pay simply protected the dismissed employee “from possible economic retribution by the discharging authority upon reinstatement” and it was not the legislative intent that a reinstated police officer should receive both service-connected and non-service-connected salaries for the same period of time.
On reconsideration, we fully affirm the ruling in Vega, a ruling which negatives Turkelson’s present claim.
Order affirmed. Costs on Turkelson.

 General Municipal Law, Act of 1951, June 15, P. L. 586, 53 PS §814.


 Act of 1931, June 24, P. L. 1206, art. VI, §645, as amended, 53 PS §55645.